                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


PAMELA MAYHEW, BETSY FARNSWORTH,
on behalf of themselves and others
similarly situated,

          Plaintiffs,

v.                                   Civil Action no. 2:17-cv-03844

LOVED ONES IN HOME CARE, LLC,
and DONNA SKEEN,

          Defendants.


                    MEMORANDUM OPINION & ORDER


          Pending is plaintiffs’ motion to toll the statute of

limitations in their action under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., filed June 28, 2019.



                             I.   Background



          On July 28, 2017, plaintiff Pamela Mayhew initiated an

individual FLSA action related to pay practices of defendant

Loved Ones In Home Care, LLC (“Loved Ones”) regarding their

payment of overtime wages.    ECF No. 1.   On August 30, 2017, Ms.

Mayhew filed her first amended complaint expanding her prior

claims to include a collective action under the FLSA.     ECF No.

6.   Betsy Farnsworth joined this action as a named plaintiff in
the second amended complaint, filed October 31, 2017.   ECF No.

17.


          While this matter was being litigated, Loved Ones

entered into a settlement with the Department of Labor (“DOL”)

in which they provided certain employees DOL settlement offers.


          On December 1, 2017, the court conditionally certified

the collective action in this case pursuant to Ms. Mayhew’s

August 30, 2017 motion for conditional class certification.   ECF

Nos. 5, 23.   Defendants, instead of issuing notice to the class,

moved, on December 11, 2017, to limit the conditional collective

action certification on the grounds that it was too broad.    ECF

No. 27.   After full briefing, the court ordered, on February 23,

2018, that the collective action be limited to current and

former Loved Ones home health aides who worked in both the

private care program and the Medicaid waiver program (“hybrid

aides”) during the same pay period at any time between July 28,

2014 and May 31, 2017.   ECF No. 54, at 4.


          A proposed notice of the collective action was filed

by the plaintiffs on March 5, 2018 and was approved by the court

on March 6, 2018.   ECF Nos. 66, 67.   The Notice set a June 1,

2018 deadline for potential plaintiffs to mail consents to sue.

Id.   In total, 103 plaintiffs have opted into this action.



                                 2
           On August 30, 2018, plaintiffs moved to reissue the

March 6, 2018 FLSA notice and reopen the opt-in period on the

grounds that “Defendants were directly communicating materially

false information to their employees about the lawsuit and those

employees’ rights . . . . [which] created significant confusion

within the potential plaintiff population and . . . directly led

to the failure of many potential plaintiffs to opt-in to the

action.”   ECF No. 221, at 3.   As a part of the relief sought in

that motion, plaintiffs asked for a “tolling of the statute of

limitations necessary to counter the effects of Defendants’

improper communications with class members.”    Id. at 14.   In a

subsequent motion by plaintiffs for leave to file consents

outside of the opt-in period, filed October 12, 2018, they

essentially brief why the plaintiffs are entitled to a tolling

of the statute of limitations, which relief was requested in

plaintiffs’ previous motion of August 30, 2018.    ECF No. 234.1




1 The court notes that with respect to those individuals who were
the subject of plaintiffs’ motion for leave to file late
consents, plaintiffs acknowledge that “the relief requested in
the Motion to Reissue the FLSA Notice will not necessarily inure
to the benefit of the plaintiffs whose consents are not yet
filed since Defendants’ bad conduct did not affect that result.”
ECF No. 234, at 6.   Plaintiffs also state in that same motion
that “Counsel will make individual arguments to toll the statute
of limitations for those plaintiffs,” which counsel has not done
until the subject motion of June 28, 2019. Id.
                                 3
         The court denied plaintiffs’ motion to reissue notice

and reopen the opt-in period in its December 27, 2018 memorandum

opinion and order.    The court found that the “March 6, 2018

Notice . . . resolved any of the confusion caused by the

misleading communications made by defendants in the DOL

settlement.”     ECF No. 257, at 10-11.   The court did not address

the statute of limitations issue inasmuch as the court denied

the plaintiffs’ motion in which that relief was sought.


         On January 23, 2019, the court permitted plaintiffs to

file a third amended complaint to include allegations of

wrongdoing stemming from certain arbitration agreements

presented by the defendants to the plaintiffs.     ECF No. 263.

The third amended complaint was deemed filed that same day.

After the third amended complaint was filed, the court entered a

new schedule by which this matter would proceed, setting the

discovery deadline for April 26, 2019, the dispositive motions

deadline for May 16, 2019, the pretrial conference for July 12,

2019, and trial for August 27, 2018.      ECF No. 277.


         On June 10, 2019, the court granted plaintiffs’

December 12, 2018 motion for final FLSA collective action

certification.    ECF No. 293.   Therein, the court stated that the

class consists of current and former Loved Ones home health

aides who worked in both the private care program and the

                                   4
Medicaid waiver program (“hybrid aides”) during the same pay

period at any time between July 28, 2014 and May 31, 2017.        Id.

at 5.


           Plaintiffs then filed the subject motion to toll the

statute of limitations.   In their memorandum in support of the

motion, plaintiffs state that “the court should toll the statute

of limitations on each individual claim[] to a date that does

not unduly and artificially deprive Plaintiffs of wages they

earned.”   ECF No. 298, at 15.     Plaintiff does not specify for

what period the statute of limitations should be tolled.



                             II.    Analysis



           The Court of Appeals for the Fourth Circuit has held

that equitable tolling of the statute of limitations in FLSA

cases is available in two instances: when (1) “the plaintiffs

were prevented from asserting their claims by some kind of

wrongful conduct on the part of the defendant,” or (2)

“extraordinary circumstances beyond plaintiffs’ control made it

impossible to file the claims on time.”        Cruz v. Maypa, 773 F.3d

138, 146 (4th Cir. 2014) (quoting Harris v. Hutchinson, 209 F.3d

325, 330 (4th Cir. 2000)).   “Equitable tolling is a rare remedy

available only where the plaintiff has ‘exercise[d] due

diligence in preserving [her] legal rights.’”       Id. at 145

                                   5
(quoting Chao v. Va. Dep’t of Transp., 291 F.3d 276, 283) (4th

Cir. 2002)).


         Here, plaintiffs again complain of the DOL settlement

meetings conducted by the defendants with collective action

plaintiffs.    Plaintiffs also contend that, inasmuch as the

statute of limitations continued to run while the court

considered defendants’ motion to alter the scope of the

conditionally certified class, from December 11, 2017 until

February 23, 2018, plaintiffs’ potential recovery was diminished

or eliminated entirely by the delay in issuing notice to the

potential plaintiffs.    See Pl.’s Mot., ECF No. 298, at 12-13.

Plaintiffs claim that this amounts to “extraordinary

circumstances” under Cruz.


         Plaintiffs note that the United States District Court

for the District of Colorado tolled the statute of limitations

in an FLSA action because the defendant “[was] in sole

possession of the names and . . . addresses of all potential

Opt-in Plaintiffs . . . . [and] allowing Opt-in Plaintiffs’

claims to diminish or expire due to circumstances beyond their

direct control would be particularly unjust.”    Stransky v.

HealthONE of Denver, Inc., 868 F. Supp. 2d 1178, 1181-82 (D.

Colo. 2012).   The court in Stransky also noted that defendant’s




                                  6
failure to claim that it would be prejudiced by such a tolling

contributed to its decision.   Id. at 1182.


         As an initial matter, the court observes that it has

previously found that the Notice issued on March 6, 2018 cured

any confusing or misleading communications made by defendants to

potential opt-in plaintiffs at the DOL settlement meetings.     In

light of that finding, plaintiffs’ argument that “Defendant

effectively precluded those plaintiffs from learning that they

could participate in this action by filing a consent to opt-in”

is not persuasive.


         Next, the plaintiffs are concerned about the delay in

the issuance of the notice of the FLSA action, but that delay

occurred as a result of the unduly broad scope of the class

presented by the plaintiffs and initially adopted by the court.

The defendants justifiably moved, on December 11, 2017, to

narrow the collective class, which motion was granted on

February 23, 2018.


         Courts in this circuit have denied equitable tolling

when plaintiffs have “failed to exercise due diligence in

preserving their legal rights . . . . [and] on the grounds that

procedural delays were not extraordinary in nature.”   Harbourt

v. PPE Casino Resorts Md., LLC, No. CCB-16-339, 2017 WL 281992,

at *3 (D. Md. Jan. 23, 2017) (internal quotations and citations
                                7
omitted); see, e.g., Chao, 291 F.3d at 283–84 (reversing lower

court’s granting of equitable tolling upon finding plaintiff

sought to avoid “then-known potential consequences of her

actions” in failing to exercise due diligence); MacGregor v.

Farmers Ins. Exch., No. 2:10-CV-03088, 2011 WL 2731227, at *2

(D.S.C. July 13, 2011) (denying equitable tolling request

because defendant’s motion to dismiss was “not out of the

ordinary,” nor was the four-month time frame of the court’s

consideration).


          The plaintiffs sought tolling prior to the court’s

order of December 27, 2018, the ruling in which made it

unnecessary to address tolling.    The court then fixed by order

entered February 22, 2019, the remaining schedule of events as

set forth on page 4.   The plaintiffs waited until two weeks

before the final pretrial conference on July 12, 2019 to again

raise the tolling issue.     Further, the plaintiffs knew of all

the “extraordinary” circumstances complained of in their motion

well before that juncture.


          Additionally, unlike Stransky, a tolling of the

statute of limitations would prejudice the defendants in this

matter.   Defendants state that they have worked together with

plaintiffs to calculate potential damages for the opt-in

plaintiffs.   Defs.’ Resp., ECF No. 299, at 2.   Defendants

                                  8
allegedly have borne the cost, exceeding $20,000, of developing

those calculations, which were based on “a number of separate

possible scenarios that this Court might chose [sic] to apply.

However, one of the alternative scenarios was not a ruling

tolling the statute of limitations.”   Id. (emphasis in

original).   It is unknown the extent to which tolling the

statute of limitations here would unfairly prejudice the

defendants; however, at the very least, some additional

discovery would be required, which would necessitate postponing

the August trial in a case that has been pending in this court

since August 2017.


         For these reasons, the court finds that extraordinary

circumstances do not exist that would merit the tolling

requested.


         Plaintiffs also state that defendants have engaged in

“wrongful conduct” which “misled the court into believing its

FLSA problems ended in May 2017,” and warrants the tolling of

the statute of limitations.   Pls.’ Mot., ECF No. 298, at 14.

Specifically, the plaintiffs contend that the defendants misled

the court by stating in its response to Ms. Mayhew’s August 30,

2017 motion for conditional certification that Loved Ones

“amended its pay practices in May 2017” and that the “purported

class should be limited in nature . . . for the period November

                                 9
12, 2015 to May 1, 2017.”    Id. at 13 (quoting ECF No. 8, at 8,

12).   Plaintiffs now assert that “records produced by Defendant

itself show overtime violations continuing for several months .

. . after Defendant told this court and the DOL it had corrected

its FLSA practices.”   Id.   Plaintiffs cite an attached exhibit

which they claim shows continuing FLSA violations with respect

to a single person, Ms. Linda Harris, who is also one of the 103

plaintiffs in this case.     ECF No. 298-1.   According to

plaintiffs, the exhibit is a “report prepared by Gray, Griffith

& Mays for the Roane County Magistrate Court Civil Action No.

19-M44C-0015, Linda Harris v. Loved Ones in Home Care, . . . .

[and was] prepared from data produced by Defendants for an opt-

in Plaintiff [Linda Harris] in this action who knew she had been

deprived of overtime wages [(amounting to approximately $300)]

after May 31, 2017.”   Pls.’ Mot., ECF No. 298, at 5 n.1

(emphasis in original).      Plaintiffs claim that inasmuch as

discovery was not permitted regarding Loved Ones’ payroll data

after May 31, 2017,2 they will never know whether these FLSA




2 The court entered, on March 8, 2018, a “Joint Order Setting
Terms and Conditions of Discovery and Extending the Discovery
Deadline” in which the parties agreed that defendants would
produce the payroll journals and timesheets for the period July
28, 2014 to May 31, 2017 for each employee who opted into this
collective action by filing a consent to sue. ECF No. 71.
                                  10
violations that occurred beyond May 2017 extended to other

plaintiffs.    Pls.’ Mot., ECF No. 298 at 14.


            While it is unclear when plaintiffs became aware of

the exhibit that led to the allegation that Loved Ones continued

to violate the overtime pay provisions of the FLSA after May 31,

2017, plaintiffs did not make such an allegation in this case

until the subject motion of June 28, 2019.      In the third amended

complaint, which was deemed filed on January 28, 2019,

plaintiffs allege that Loved Ones changed their pay practices in

May 2017 and that May 2017 was the date of the last FLSA

violation.    Third Am. Compl., ECF No. 264, ¶¶ 24-25.

Additionally, the court finally certified this collective action

on June 10, 2019, pursuant to plaintiffs’ December 12, 2018

motion, and stated that the last date of FLSA violations was May

31, 2017.     ECF No. 293, at 5.   Further, Ms. Mayhew states in her

August 30, 2017 motion for conditional certification and

apparently without any prompting by the defendants: “It is

particularly significant to this motion that Defendants

corrected their illegal pay practices in May 2017.       The FLSA

statute of limitations is now running and for each day that

passes until they sign onto a collection action, unpaid workers

are losing an additional day of overtime wages.”     ECF No. 5, at

9.   The court’s orders of February 23, 2018 and June 10, 2019,


                                   11
in which it conditionally and finally certified the class,

comported with the plaintiffs’ allegation that Loved Ones’ last

FLSA violation was in May 2017.


         The wrongful conduct alleged at this stage of the case

affects but one known person, Ms. Harris, who is the plaintiff

in the state court action.    While the facts and causes of action

in the state magistrate court action between Ms. Harris and

Loved Ones are not set forth by the parties, the potential for

some recovery by her in that proceeding lessens the harm of

declining to toll the statute of limitations here.    In view of

the limited known impact of the alleged wrongful conduct, as

well as the late stage of this litigation, the court declines to

toll the statute of limitations.



                             III. Conclusion



         In light of the foregoing, it is ORDERED that

plaintiffs’ motion to toll the statute of limitations be, and

hereby is, denied.


         The Clerk is directed to forward copies of this order

to all counsel of record.

                                          ENTER: July 18, 2019




                                  12
